Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1, 3-14, and 16-22 are pending.   
	

Status of Claims 
 Applicant’s amendment date 07/20/2022, amending claims 1, 3, 7-8, 10, 12-14, 16, and 20-21. 

Response to Amendment 
With regard to the rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter”. 

Claim Rejections - 35 USC § 112
Claims 1, 3-14, and 16-22  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 14, and 20, recites the limitation “wherein the one or more first time periods are associated with a passenger mobility status; determining at least one of one or more second time periods when the first driver is not transporting at least one passenger and waiting for a ride associated with a waiting mobility status, one or more third time periods when the first driver is heading towards a ride associated with a ride-bound mobility status, or one or more fourth time periods when the first driver is driving on personal time associated with a personal mobility status; filtering, by the at least one processor and based on at least one of the at least one indicator of the at least one passenger or trip data, the driving information to obtain a first subset of the driving information associated with the one or more first time periods and at least one of a second subset of the driving information associated with the one or more second time periods, a third subset of the driving information associated with the one or more third time periods, or a fourth subset of the driving information associated with the one or more fourth time periods; -2-Attorney Docket No. 111147-690673 using a first machine learning model to generate, by the at least one processor, based on the first subset of the driving information, a first safety score indicating a level of safety of the first driver during the one or more first time periods based on at least the processed sensor data; using at least one of a second machine learning model, a third machine learning model, or a fourth machine learning model to generate, by the at least one processor, a second safety score indicating a level of safety during the one or more second time periods, a third safety score indicating a level of safety during the one or more third time periods, a fourth safety score indicating a level of safety during the one or more fourth time periods, respectively, based on at least the processed sensor data; and setting different costs per mile for the first driver between when the first driver is transporting at least one passenger and at least one of waiting for a ride, heading toward a ride, or driving on personal time, based on the first safety score and at least one of the second safety score, the third safety score, or the fourth safety score, respectively. With regard to determining difference safety scores for different time periods using a first, second, third, fourth machine learning models respectively. The specification in ¶[0072] disclose, “may train one score 116 for calculating a safety score during the daytime, one score model 116 for calculating a safety score at night, one score model 116 for calculating a safety score during snowy weather, one score model 116 for calculating a safety score in heavy traffic, and the like. The profile computing platform 110 may train such conditions-specific models by restricting the training data (e.g., such as the trips data) to data correlating with the condition in question and/or by weighting such training data more heavily. For example, profile computing platform 110 may train a score model 116 for calculating a safety score in light traffic by looking only at training data corresponding to time periods when drivers were driving in light traffic and/or by weighting such training data more heavily than other training data. [0073] In some embodiments, profile computing platform 110 may train a plurality of score models 116 for estimating a safety level in various mobility statuses. For example, profile computing platform 110 may train one score model 116 for calculating a safety score during the mobility status of "personal," one score model 116 for calculating a safety score during a mobility status of "no passengers," one score model for calculating a safety score during a mobility status of "heading to ride," and one score model 116 for calculating a safety score during a mobility status of "passengers." The profile computing platform 110 may train such status-specific models by restricting the training data (e.g., such as the trips data) to data correlating with the mobility status in question and/or by weighting such training data more heavily. Regarding determining a cost setting per mile, the specification generally describe setting a predetermined cost per mile in [0094]. The specification when examined as a whole does not disclose that the system wherein the one or more first time periods are associated with a passenger mobility status; determining at least one of one or more second time periods when the first driver is not transporting at least one passenger and waiting for a ride associated with a waiting mobility status, one or more third time periods when the first driver is heading towards a ride associated with a ride-bound mobility status, or one or more fourth time periods when the first driver is driving on personal time associated with a personal mobility status; filtering, by the at least one processor and based on at least one of the at least one indicator of the at least one passenger or trip data, the driving information to obtain a first subset of the driving information associated with the one or more first time periods and at least one of a second subset of the driving information associated with the one or more second time periods, a third subset of the driving information associated with the one or more third time periods, or a fourth subset of the driving information associated with the one or more fourth time periods; -2-Attorney Docket No. 111147-690673 using a first machine learning model to generate, by the at least one processor, based on the first subset of the driving information, a first safety score indicating a level of safety of the first driver during the one or more first time periods based on at least the processed sensor data; using at least one of a second machine learning model, a third machine learning model, or a fourth machine learning model to generate, by the at least one processor, a second safety score indicating a level of safety during the one or more second time periods, a third safety score indicating a level of safety during the one or more third time periods, a fourth safety score indicating a level of safety during the one or more fourth time periods, respectively, based on at least the processed sensor data; and setting different costs per mile for the first driver between when the first driver is transporting at least one passenger and at least one of waiting for a ride, heading toward a ride, or driving on personal time, based on the first safety score and at least one of the second safety score, the third safety score, or the fourth safety score, respectively. 

Allowable Subject Matter
Claims 1, 3-14, and 16-22 are objected to as being dependent upon a rejected based claim. 
Regarding the 35 USC 103 rejection, Closes prior art to the invention include Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy), Harding et al. US 2017/0215031 A1 (hereinafter Harding), Lortz et al. US 2014/0200737 (hereinafter Lortz), Thyssen et al. US 6,633,841 B1 (hereinafter Thyssen), Ellen Huet Uber Tests Taking Even More From Its Drivers With 30% Commission May 18, 2015, (hereinafter Huet) https://www.forbes.com/sites/ellenhuet/2015/05/18/uber-new-uberx-tiered-commission-30-percent/#5ee5b0a043f6, and Rani WO2017/192726 (hereinafter Rani). None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in the independent claims 1, 14, and 20 determining at least one of one or more second time periods when the first driver is not transporting at least one passenger and waiting for a ride associated with a waiting mobility status, one or more third time periods when the first driver is heading towards a ride associated with a ride-bound mobility status, or one or more fourth time periods when the first driver is driving on personal time associated with a personal mobility status; filtering, by the at least one processor and based on at least one of the at least one indicator of the at least one passenger or trip data, the driving information to obtain a first subset of the driving information associated with the one or more first time periods and at least one of a second subset of the driving information associated with the one or more second time periods, a third subset of the driving information associated with the one or more third time periods, or a fourth subset of the driving information associated with the one or more fourth time periods; -2-Attorney Docket No. 111147-690673 using a first machine learning model to generate, by the at least one processor, based on the first subset of the driving information, a first safety score indicating a level of safety of the first driver during the one or more first time periods based on at least the processed sensor data; using at least one of a second machine learning model, a third machine learning model, or a fourth machine learning model to generate, by the at least one processor, a second safety score indicating a level of safety during the one or more second time periods, a third safety score indicating a level of safety during the one or more third time periods, a fourth safety score indicating a level of safety during the one or more fourth time periods, respectively, based on at least the processed sensor data; and setting different costs per mile for the first driver between when the first driver is transporting at least one passenger and at least one of waiting for a ride, heading toward a ride, or driving on personal time, based on the first safety score and at least one of the second safety score, the third safety score, or the fourth safety score, respectively. The reason for withdrawn the art rejection under 35 USC 103 of Claims 1, 3-14, and 16-22 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624